DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 13 January 2021 has been entered.
Disposition of claims: 
	Claims 1-18 are pending.
The Supplemental Declaration under 37 CFR 1.132 filed 13 January 2021 is insufficient to overcome the rejections of: 
The rejection of claims 1, 4-11, and 16-17 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, 
The rejection of claim 18 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
The rejection of claims 1, 4-7, 12-14, and 16-17 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter 
The rejection of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) set forth in the last Office action
The rejection of claims 1-2, 4-7, and 12-17 under 35 U.S.C. 103 over Mizutani et al. (US 2014/0312338 A1) (hereafter “Mizutani”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), Lee et al. (US 2017/0047527 A1) (hereafter “Lee”), and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) and as evidenced by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) set forth in the last Office action
The rejection of claim 18 under 35 U.S.C. 103 over Mizutani et al. (US 2014/0312338 A1) (hereafter “Mizutani”) in view of Kondakova ‘516 (US 
The Supplemental Declaration under 37 CFR 1.132 filed 13 January 2021 is insufficient for the reasons outlined in paragraphs 9-27 below.
Upon further consideration, the following rejections have been withdrawn:
The rejection of claims 1, 4-11, and 16-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516 and Tominaga set forth in the last Office action
The rejection of claim 18 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516, Tominaga, and Lamansky set forth in the last Office action
The rejection of claims 1, 4-7, 12-14, and 16-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516, Lee, and Yu and as evidenced by Aziz set forth in the last Office action
The rejection of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kwong, Kondakova ‘516 and Tominaga set forth in the last Office action
The rejection of claims 1-2, 4-7, and 12-17 under 35 U.S.C. 103 over Mizutani, Kondakova ‘516, Lee, and Yu and as evidenced by Aziz set forth in the last Office action
The rejection of claim 18 under 35 U.S.C. 103 over Mizutani, Kondakova ‘516, Lee, Yu, and Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
However, as outlined below, new grounds of rejection have been made.
The provisional rejection of claim 2 under 35 U.S.C. § 101 as claiming the same invention as that of claim 7 of copending Application No. 16/285,711 (reference application) has been withdrawn due to claim amendments made in the reference application. However, a similar provisional rejection on the grounds of nonstatutory double patenting has been made in place of the provisional rejection of claim 2 under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments,
Applicant argues that every compound of Kim comprises an aryl substituent on the carbazolyl group. Applicant argues that the current claims exclude such substituents and that therefore the claims are nonobvious over Kim.
Upon further review of the Kim reference, Kim does indeed teach that the compounds of Kim can have a structure in which the instant R1 through R4 are each hydrogen, as outlined below.

Applicant's arguments, see section C.2. of the reply filed 09 July 2020 with respect to the rejection of claims 1-2, 4-11, and 15-17 under 35 U.S.C. 103 over Kim in view of Kondakova and Tominaga set forth in the last Office action; the rejection of claim 18 under 35 U.S.C. 103 over Kim in view of Kondakova, Tominaga, and Lamansky set forth in the Office action of 13 January 2020; the rejection of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Kim in view of Gong, Boerner, Kwong, Kondakova and Tominaga set forth in the Office action of 13 January 2020; and the rejection of claims 1-2, 4-7, and 12-17 under 35 U.S.C. 103 over Kim in view of Kondakova, Aziz, Lee, and Yu set forth in the Office action of 13 January 2020 have been fully considered but they are not persuasive.
Applicant argues that the data proffered in the instant specification in combination with the Declaration filed 09 July 2020 (hereafter “the Declaration”) represents a showing of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited references.
Applicant's arguments,
The rejection of claims 1, 4-11, and 16-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516 and Tominaga set forth in the last Office action
The rejection of claim 18 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516, Tominaga, and Lamansky set forth in the last Office action
The rejection of claims 1, 4-7, 12-14, and 16-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kondakova ‘516, Lee, and Yu and as evidenced by Aziz set forth in the last Office action
The rejection of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Zheng in view of Gong, Boerner, Kwong, Kondakova ‘516 and Tominaga set forth in the last Office action
The arguments have been fully considered but they are not persuasive.
Applicant argues that the data proffered in the instant specification in combination with the Declaration filed 09 July 2020 and the Supplemental Declaration filed 13 January 2021 represents a showing of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited prior art.
Respectfully, the Examiner does not find the arguments persuasive.
While the specific rejections outlined above have been withdrawn, the arguments are responded to with respect to the currently applied rejections, with the exception of the rejections over Mizutani, which are addressed separately below.
With respect to the rejections based upon Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) outlined below, the compounds of Galan have the same structure as 
With respect to the rejections based upon Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) outlined below, it is not clear that the proffered results are unexpected. The compounds of Lee have the same structure as those of the claimed compounds except for the bonding position of the dibenzofuran or dibenzothiophene group. The data proffered in the specification, the Declaration filed 09 July 2020, and the Supplemental Declaration filed 13 January 2021 do not have comparative data showing that the claimed compounds possess unexpected properties in comparison to compounds in which the dibenzothiophene or dibenzofuran group in bonded in a position other than the 3-position. Furthermore, it is not clear that the results are commensurate in scope with the current claims with respect to the rejections based upon Lee. The compounds of Lee are as host materials for both fluorescent and phosphorescent light-emitting dopants. The proffered data shows results only for the claimed compounds being used in a composition as the host material for a phosphorescent light-emitting material.
With respect to the rejections based upon Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), it is not clear that the results are unexpected. Compounds 1-17 and 1-21 of Lee have the same structure as the claimed compounds except for the presence of a phenyl substituent as one of the instant R1, R2 R3, or R4. None of the proffered data in the specification, the Declaration filed 09 July 2020, and the Supplemental Declaration filed 13 January 2021 show a comparison 1, R2 R3, or R4. While comparison is made between Kim’s Compound 1-21 and the instant Compound A-29, there are two differences between the compounds: the presence of phenyl substituent as one of the instant R1, R2 R3, or R4, and a biphenyl group as one of the instant Ar1 and Ar2 instead of a phenyl group. Modifying Kim’s Compound 1-21 to comprise a biphenyl substituent as one of the instant Ar1 and Ar2 is not a modification that is required to meet the current claim limitations and thus it cannot be determined that the proffered results are unexpected with respect to Kim’s Compound 1-21. Furthermore, it is not clear that the proffered results are commensurate in scope with respect to the rejections based upon Kim. As outlined below, the compounds of Kim can be used as host materials for both fluorescent and phosphorescent light-emitting dopants. The proffered data shows results only for the claimed compounds being used in a composition as the host material for a phosphorescent light-emitting material.
For at least these reasons, the arguments are not found to be persuasive.

Applicant's arguments, see section C of the reply filed 13 January 2020 with respect to: 
The rejection of claims 1-2, 4-7, and 12-17 under 35 U.S.C. 103 over Mizutani, Kondakova ‘516, Lee, and Yu and as evidenced by Aziz set forth in the last Office action
The rejection of claim 18 under 35 U.S.C. 103 over Mizutani, Kondakova ‘516, Lee, Yu, and Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action
The arguments have been fully considered but they are not persuasive.
Applicant argues that the data proffered in the instant specification in combination with the Declaration filed 09 July 2020 and the Supplemental Declaration filed 13 January 2021 represents a showing of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited prior art.
Respectfully, the Examiner does not find the arguments persuasive.
While the specific rejections outlined above have been withdrawn, the arguments are responded to with respect to the currently applied rejections.
With respect to the rejections outlined below based upon Mizutani, it is not clear that the proffered results are commensurate in scope with respect to the rejections based upon Mizutani. As outlined below, the composition comprising the compounds of Mizutani are located in a mixed layer of blocking material and host material adjacent to the light-emitting layer. The proffered data shows results only for the claimed compounds being used in a composition as the host material for a phosphorescent light-emitting material in the light-emitting layer.
Therefore, for at least these reasons, the argument is not found to be persuasive.

Applicant's arguments, see section D of the filed 13 January 2021 regarding the provisional rejection of claim 2 under 35 U.S.C. § 101 as claiming the same 
Applicant argues that because the copending applications has not been issued as a patent and the current claim 2 has not been indicated as being allowable, the provisional rejection is premature.
Respectfully, the argument is not found to be persuasive. While Applicant is correct that the scope of the respective claims could change at the present moment the claims are of the same scope and thus, as outlined below, provisional rejections on the grounds of nonstatutory double patenting are appropriate.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The structural formulas C-1 through C-18 are difficult to read.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”).
Regarding claims 1, 4-11, and 15-17: Galan discloses an organic optoelectronic device comprising an anode and a cathode facing each other {(The 1st paragraph of p. 48 as well as the 1st and 5th paragraphs of p. 49 all of which describing Fig. 4.), (The final paragraph of p. 38 through p. 47 generally describe the organic optoelectronic device of the disclosure.)}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {Fig. 4}.
Galan does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1 in combination with a second compound having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Galan teaches that the compounds shown below can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(final paragraph of p. 42: The host material of the light-emitting layer has the structure of formula 1 of Galan.), (2nd from the last paragraph of p. 44 through the 2nd paragraph of p. 45: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (Final paragraph of p. 22: The compounds having the structure of formula 1 of Galan are exemplified by compound G1 to G31.), (p. 23: Compound G5), (p. 24, Compound G8)}.
 
    PNG
    media_image1.png
    913
    971
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    819
    682
    media_image2.png
    Greyscale

[AltContent: textbox (Galan’s Compound G8)][AltContent: textbox (Galan’s Compound G5)]

At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Galan by using Galan’s Compound G5 or Galan’s Compound G8 as the host material of the light-emitting layer, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Galan’s Compound G5 or Galan’s Compound G8 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have 
The compounds of Galan shown above have the structures of the instant compounds [A-1] and [A-21].
Galan does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}
The Examiner is equating the modified compound of Galan—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Galan by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Galan as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Galan as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2
A light emitting layer comprising two host material and a light emitting material is a composition.

Regarding claim 2: Galan as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 1, as outlined above.
Galan as modified by Kondakova ‘516 and Tominaga does not exemplify a specific device in which Galan’s Compound G5 is used as a host material of the light emitting layer. However, as outlined above, Galan teaches that Galan’s Compound G5 is a compound that can be used as the host material of the light-emitting layer.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic optoelectronic device of Galan by using Galan’s Compound G5 as one of the host materials of the light-emitting layer, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Galan’s Compound G5 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 3:
Galan as modified by Kondakova ‘516 and Tominaga does not exemplify a specific device in which Galan’s Compound G8 is used as a host material of the light emitting layer. However, as outlined above, Galan teaches that Galan’s Compound G8 is a compound that can be used as the host material of the light-emitting layer.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic optoelectronic device of Galan by using Galan’s Compound G8 as one of the host materials of the light-emitting layer, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Galan’s Compound G8 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18:
Galan does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Galan to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1-2, 4-7, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidence by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”).
Regarding claims 1-2, 4-7, and 12-17: Lee discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [0153]-[0165]}
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [0153]-[0165]}.
Lee does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1 in combination with a second compound having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Lee teaches that the compounds shown below can be comprised in the light emitting layer a host material for a fluorescent or phosphorescent dopant {(paragraphs [0153], [0159], [0199]: The host material of the light-emitting layer has the structure of Formula 1A or 1B of Lee.), (paragraph [0202]: The light-emitting dopant can be a fluorescent or phosphorescent dopant.), (paragraphs [0010] and [0047]: The condensed-cyclic compound of the disclosure of Lee has the structure of Formula 1A or 1B of Lee.), (paragraph [0148]: The condensed-cyclic compound of the disclosure of Lee is exemplified by Compounds 1 to 824.), (p. 92: Compound 505), (p. 117, Compound 659)}.
 
    PNG
    media_image4.png
    729
    1378
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    727
    1377
    media_image5.png
    Greyscale

[AltContent: textbox (Lee’s Compound 659)][AltContent: textbox (Lee’s Compound 505)]

At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Lee by using one of Lee’s Compound 505 or Lee’s Compound 659 as the host material of the light-emitting layer, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Lee’s Compound 505 or Galan’s Compound 659 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Neither Lee’s Compound 505 nor Lee’s Compound 659 have the structure of the instant Chemical Formula 1.
However, the difference is the bonding position of the dibenzothiophene or dibenzofuran (the 4-postion vs the 3-position). Therefore, each of Lee’s Compound 505 or Galan’s Compound 659 is a position isomer of the compounds having the structure of Chemical Formula 1. In other words, Lee’s Compound 505 and Galan’s Compound 659 are position isomers with similar compounds in which the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify each of Lee’s Compound 505 and Lee’s Compound 659 shown above such that the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position. A compound in which the dibenzothiophene or dibenzofuran are bonded at the 3-position rather than the 4-position would represent a position isomer of the each of Lee’s Compound 505 and Lee’s Compound 659. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The resultant compounds would have the structures of the instant compounds [A-4] and [A-44].
Lee does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compounds of Lee—which are 1,3,5-triazine derivatives—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Lee by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing 
Lee as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of a combination of the instant Formulas 3 and 4.
As outlined above, Kondakova ‘516 teaches that the first host is a hole transporting host.
Aziz teaches that indolocarbazole derivatives are hole transporting materials {paragraph [0083]}.
Lee ‘527 teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
The organic layer comprises an emissive layer which can comprise the compound shown below as a host material along with a phosphorescent dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee ‘527's formula 1.), (paragraph [0035]: The compounds having the structure of Lee ‘527’s formula 1 are exemplified by the compounds on pp. 6-73.), (p.9, compound C-23), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image6.png
    685
    1105
    media_image6.png
    Greyscale
                 
[AltContent: textbox (Lee ‘527’s Compound C-23)]

Therefore at the time the invention was effectively filed, Lee ‘527’s Compound C-23 was a known hole transporting host material.
Lee ‘527 teaches that Lee ‘527’s Compound C-23 is used as a first host material of a light emitting layer {paragraphs [0008]-[0013]}. Lee ‘527 teaches that the second host material has the structure of Lee ‘527’s formula 2 {paragraph [0008]}. The modified compounds of Lee have the structure of Lee ‘527’s formula 2 {paragraphs [0014]-[0018]}.
Lee ‘527 teaches that organic light emitting devices comprising the host mixture has low driving voltage, high color purity, good efficiency and long lifetime {paragraph [0019]}.
Furthermore, Yu teaches that Lee ‘527’s Compound C-23 was a known host material component for an organic light emitting device {(paragraphs [0137]-[0145]: Example 1 comprises the compound of Prep. Ex. 1.), (paragraphs [0116]-[0120]: Prep. Ex. 1 produces a compound having the structure of Lee’s Compound C-23.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have further modified the device of Lee as modified by 
Compound C-23 of Lee ‘527 is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 3 and a moiety represented by the claimed Chemical Formula 4 where: L3 and L4 are each a single bond; Y3 and Y4 are each an unsubstituted C6 aryl group (a phenyl group); R12 to R15 are each hydrogen; in each case, La is a single bond, and Rb is hydrogen.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18:
Lee does not exemplify a display device comprising the organic optoelectronic device of Lee described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device Lee to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1-2, 4-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as modified by Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 1, 4-11, and 16-17: Kim discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
Kim does not teach a specific device comprising a compound having the structure the instant Chemical Formula 1 in combination with a second compound having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Kim teaches that the light emitting layer comprises the compound shown below as a host material for a fluorescent or phosphorescent dopant {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compounds having the formula 1-17 and 1-21)}.
[AltContent: textbox (Kim’s Formula 1-17)][AltContent: textbox (Kim’s Formula 1-21)]
    PNG
    media_image7.png
    631
    523
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    919
    835
    media_image8.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Kim by using one of Kim’s Formula 1-17 or Kim’s Formula 1-21 as the host material of the light-emitting layer, based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of one of Kim’s Formula 1-17 or Kim’s Formula 1-21 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Neither Kim’s Compound 1-17 nor Kim’s Compound 1-21 have the structure of the instant Chemical Formula I because it comprises the instant R1 is phenyl. Kim does not exemplify a compound similar to Kim’s Formula 1-17 in which the instant R1 is hydrogen.
While none of the exemplified compounds of Kim comprise the instant R1 as hydrogen, the reference does describe that the compounds of Kim shown above have the structure of Kim’s Formula 1 {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-17)}.
Kim’s Formula 1-17 and Formula 1-21comprises L2 and Ar2 of Kim’s Formula 1 (shown below) as a single bond and the unsubstituted phenyl group (respectively) that is bonded to the carbazole structure {paragraphs [10]-[16]}.

    PNG
    media_image9.png
    455
    734
    media_image9.png
    Greyscale

While not exemplified by the reference in a specific compound, Kim teaches that L2 and Ar2 of Kim’s Formula 1 can also be a sing bond and a hydrogen (respectively) {paragraphs [10]-[16]}.
Zheng teaches the compound shown below {(p. 6, 6th paragraph: The triazine compounds of the disclosure have the structure of Formula I of the reference.), (p. 5, final paragraph: The triazine compounds of the disclosure of Zheng are exemplified by the compounds on pp. 6-7.), (p. 6, Compound I5)}.

    PNG
    media_image10.png
    771
    1488
    media_image10.png
    Greyscale

The compound can be used as the host material of the light-emitting layer of an organic optoelectronic device {(p. 8, 8th paragraph: An organic optoelectronic device.), (p. 9, 6th paragraph: The triazine derivative the disclosure can be used as a host material.)}.
As shown in the compound above, the carbazole skeleton comprises only hydrogen atoms on the benzene rings. Furthermore, Zheng teaches that the substituents of the carbazole skeleton can alternatively be aryl groups {p. 2, 6th–8th paragraphs}. Therefore, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-17.
Park teaches an organic optoelectronic device comprising an anode and a cathode facing each other, wherein the organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraph [0008]}.
Park teaches that the 2nd host of the light-emitting layer can be either of the compounds shown below {(p. 106, paragraph [0049]: The compounds that can be the 2nd host include the compounds on pp. 106–191), (p. 140, Compound H2-195), (p. 141, Compound H2-198)}.

    PNG
    media_image11.png
    825
    713
    media_image11.png
    Greyscale
         
    PNG
    media_image12.png
    822
    961
    media_image12.png
    Greyscale


Therefore, at the time the invention was effectively filed, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-21.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified each of Kim’s Formula 1-17 and Kim’s Formula 1-21 by substituting the phenyl group substituent on the carbazole structure with a hydrogen, based on the teaching of Kim, as evidence by Zheng and Park. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of hydrogen would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success, based on the teaching of Kim, as evidenced by Zheng and Park. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed 
The resultant compounds would have the structures of the instant Compounds [A-1] and [A-32].
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}.
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified Kim’s Formula 1-21—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Kim as modified by Kondakova ‘516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Kim as modified by Kondakova ‘516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2
A light emitting layer comprising two host material and a light emitting material is a composition.

Regarding claims 2 and 15: Kim as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 1, as outlined above.
Kim as modified by Kondakova ‘516 and Tominaga does not exemplify a specific device in which Kim’s modified Compound 1-17 is used as a host material of the light emitting layer. However, as outlined above, Kim teaches that Kim’s modified Compound 1-17 is a compound that can be used as the host material of the light-emitting layer.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic optoelectronic device of Kim by using Kim’s modified Compound 1-17 as one of the host materials of the light-emitting layer, based on the teaching of Galan. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Kim’s modified Compound 1-17 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18: Kim as modified by Kondakova ‘516 and Tominaga teaches all of the features with respect to claim 7, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1, 3-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”).
Regarding claims 1, 3-11, and 15-17: Kim discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [87]-[89]}.
The organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraphs [87]-[89]}.
The light emitting layer comprises the compound shown below {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-21)}.
[AltContent: textbox (Kim’s Formula 1-21)]
    PNG
    media_image7.png
    631
    523
    media_image7.png
    Greyscale


Kim does not exemplify a compound having the structure of the instant Chemical Formula 1-2, because Kim’s Formula 1-21 comprises two m-phenylene linkers rather than one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety.
However, Kim further teaches the compounds shown below {(paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compounds having the formulas 1-8 and 1-9)}.
[AltContent: textbox (Kim’s Formula 1-9)][AltContent: textbox (Kim’s Formula 1-8)]
    PNG
    media_image13.png
    579
    1084
    media_image13.png
    Greyscale


Kim’s Formula 1-8 comprises two m-phenylene linkers between the carbazolyl group and the triazinyl group (as circled above) just as in Kim’s Formula 1-21. However, Kim’s Formula 1-9 comprises one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety (as boxed above). The only difference between Kim’s Formula 1-8 and Kim’s Formula 1-9 is the change in the linker groups described above.
Therefore, in the compounds of Kim, the linker groups between the carbazolyl group and the triazinyl group can either comprise two m-phenylene linkers or one m-phenylene linker bonded directly to the carbazolyl group and a p-phenylene linker bonded to the triazine moiety.
Gong teaches that the structure of the linking spacer changes the thermal properties, photophysical properties of a compound {p. 5198, 1st col., 2nd paragraph}. Divalent phenylene linkers with bonds that are para to each other impart higher glass transition temperatures {(p. 5195, 2nd col., 1st paragraph), (Table 1, Compound 2 vs. Compound 3)}. Gong teaches that higher glass transition temperatures prevents {p. 5195, 2nd col., 1st paragraph}. Divalent phenylene linkers with bonds that are meta to each other impart higher triplet energies {p. 5196, 1st col., 2nd paragraph; Compound 3 has a higher triplet energy than Compound 2, the only difference being the metal-phenylene linkers}. Gong teaches that higher triplet energies allow a host material to function with higher triplet energy light-emitting materials {p. 5196, 1st col., 2nd paragraph}. 
Boerner teaches that phenylene linkers with meta bonding have higher triplet energies than phenylene linkers with para bonding because of the decreased conjugation associated with the meta bonded phenylene linker {paragraphs [0063]-[0065]}.
Kwong teaches that increasing conjugation, as in the case of para bonding on a phenylene linker as outlined above, increases compound stability {paragraph [0062]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified Kim’s Formula 1-21 to keep the phenylene linker closest to the carbazolyl group a meta-bonded phenylene linker while changing the phenylene linker nearest to the triazinyl group para-bonded, based on the teachings of Kim, Gong, Boerner, and Kwong. The modification would have been replacing one known element with another known element, as taught by Kim. The motivation for making the change would have been to increase the glass transition temperature and overall stability of the compound by making the phenylene linker nearest the triazinyl group para-bonded, based on the teaching of Gong and Kwong, while balancing the triplet energy of the compound by keeping the phenylene linker nearest to the carbazolyl group meta-bonded, as taught by Gong et al. and Boerner. 
Furthermore, it would have been obvious to select the phenylene linker closest to the triazinyl group to be para-bonded, because it would have been choosing one out of two possibilities for having one meta-bonded phenylene linker and one para-bonded phenylene linker.
The resultant compound does not have the structure of the instant Chemical Formula I because it comprises the instant R1 is phenyl. Kim does not exemplify a compound similar to Kim’s Formula 1-21 in which the instant R1 is hydrogen.
While none of the exemplified compounds of Kim comprise the instant R1 as hydrogen, the reference does describe that the compound of Kim shown above has the structure of Kim’s Formula 1 {(paragraphs [90]-[91]: The light emitting layer of the organic electroluminescent device of the present invention may include a host material, and may include the compound of Formula 1 as a host material.), (paragraph [64]: The compounds having the structure of formula 1 are exemplified by compounds having the formulas (1-1) through (7-23).), (paragraph [65]: The compound having the formula 1-17)}.
Kim’s Formula 1-21 comprises L2 and Ar2 of Kim’s Formula 1 (shown below) as a single bond and the unsubstituted phenyl group (respectively) that is bonded to the carbazole structure {paragraphs [10]-[16]}.

    PNG
    media_image9.png
    455
    734
    media_image9.png
    Greyscale

While not exemplified by the reference in a specific compound, Kim teaches that L2 and Ar2 of Kim’s Formula 1 can also be a sing bond and a hydrogen (respectively) {paragraphs [10]-[16]}.
Zheng discloses the compound shown below {(p. 6, 6th paragraph: The triazine compounds of the disclosure have the structure of Formula I of the reference.), (p. 5, final paragraph: The triazine compounds of the disclosure of Zheng are exemplified by the compounds on pp. 6-7.), (p. 6, Compound I5)}.

    PNG
    media_image10.png
    771
    1488
    media_image10.png
    Greyscale

The compound can be used as the host material of the light-emitting layer of an organic optoelectronic device {(p. 8, 8th paragraph: An organic optoelectronic device.), (p. 9, 6th paragraph: The triazine derivative the disclosure can be used as a host material.)}.
As shown in the compound above, the carbazole skeleton comprises only hydrogen atoms on the benzene rings. Furthermore, Zheng teaches that the substituents of the carbazole skeleton can alternatively be aryl groups {p. 2, 6th–8th paragraphs}. Therefore, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-17.
Park teaches an organic optoelectronic device comprising an anode and a cathode facing each other, wherein the organic optoelectronic device comprises an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer {paragraph [0008]}.
Park teaches that the 2nd host of the light-emitting layer can be either of the compounds shown below {(p. 106, paragraph [0049]: The compounds that can be the 2nd host include the compounds on pp. 106–191), (p. 140, Compound H2-195), (p. 141, Compound H2-198)}.

    PNG
    media_image11.png
    825
    713
    media_image11.png
    Greyscale
         
    PNG
    media_image12.png
    822
    961
    media_image12.png
    Greyscale


Therefore, at the time the invention was effectively filed, one of ordinary skill in the art would recognize that either a hydrogen atom or a phenyl group could be used as substituents on a carbazole structure of a compound similar in structure to Kim’s Compound 1-21.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kim’s Compound 1-21 by substituting the phenyl group substituent on the carbazole structure with a hydrogen, based on the teaching of Kim, Zheng, and Park. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of hydrogen would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success, based on the teaching of Kim, Zheng, and Park. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure of the instant Compound [A-21].
Kim does not teach that the light emitting layer comprises a second host material.
Kondakova ‘516 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {Kondakova ‘516: Fig. 1 and paragraphs [0011], [0088], and [0347]-[0355]}
The organic layer includes an emission layer, including a first host and a second host {Kondakova ‘516: (Fig. 1 and paragraphs [0011], [0088], [0204], and [0352]: The device comprises a light emitting layer.), (paragraphs [0011], [0016], and [0204]: The light emitting layer comprises two host materials.)}.
The first host is a hole transporting host material, which can be carbazole derivative {(paragraphs [0011], [0236], and [0289]: The light-emitting layer comprises a hole transporting co-host.), (paragraphs [0017] and [0265]: The hole transporting co-host can be a carbazolyl derivative.)}.
The second host is an electron transporting host material, which can be a 1,3,5-triazine derivative {(paragraphs [0011], [0211], and [0289]: The light-emitting layer comprises an electron transporting co-host.), (paragraphs [0211] and [0227]: The electron transporting host can be a 1,3,5-triazine derivative.)}.
The Examiner is equating the modified compound of Kim shown above—which is a 1,3,5-triazine derivative—with the second host.
Kondakova ‘516 teaches that an emission layer containing two or more host materials have improved film morphology, electrical properties, light emission efficiency, and lifetime {paragraph [0209]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting device of Kim by using an emission layer comprising two host materials, based on the teaching of Kondakova ‘516. The motivation for doing so would have been to provide an emission layer with improved film morphology, electrical properties, light emission efficiency, and lifetime, as taught by Kondakova ‘516.
Kim as modified by Gong, Boerner, Kwong, and Kondakova '516 does not teach that the hole transporting host is a compound having the structure of the instant Formula 2.
As outlined above, Kondakova ‘516 teaches that the hole transporting host can be a carbazole derivative.
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraphs [0020], [0039], and [0041]; the luminescent material can be a phosphorescent material or a fluorescent material)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Kim as modified by Gong, Boerner, Kwong, and Kondakova '516 by substituting the generalized carbazole derivative hole transport host of Kondakova ‘516 with Tominaga’s host material, based on the teaching of Kondakova ‘516 and Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Tominaga’s host material has the structure of the instant Chemical Formula 2 where: m is 0; R8 to R10 are hydrogen; m is 0; L1 is a single bond; Y1 is unsubstituted biphenyl; L2 is a single bond; Y2 is a unsubstituted biphenyl. Tominaga’s host material has the structure of the instant C-8 where: *-L1Y1 is B-2; *-L2Y2 is B-2.
A light emitting layer comprising two host material and a light emitting material is a composition.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”), Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18: Kim as modified by Gong, Boerner, Kwong, Kondakova ‘516, and Tominaga teaches all of the features with respect to claim 7, as outlined above.
Kim does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Kim to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claims 1-2, 4-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0312338 A1) (hereafter “Mizutani”) in view of Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claims 1-2, 4-11, and 15-17: Mizutani discloses the compound shown below, which is useful as a blocking layer material in the electron transporting zone of an organic optoelectronic device {(paragraph [0170] and Fig. 1: An organic optoelectronic device comprising a blocking layer in the electron transporting zone.), (paragraph [0180]: The material of the blocking layer is the heterocyclic derivative of the disclosure.), (paragraph [0163]: The heterocyclic derivative of the disclosure is exemplified by the compounds on pp. 9-125.), (p. 14, the compound shown below.)}.

    PNG
    media_image14.png
    770
    1421
    media_image14.png
    Greyscale

Mizutani does not exemplify a compound similar to the compound shown above in which the pyrimidine ring is instead triazine.
However, Mizutani teaches that the heterocyclic derivatives of the disclosure of Mizutani have the structure of Mizutani’s formula 1, shown below {paragraph [0081]}.

    PNG
    media_image15.png
    726
    823
    media_image15.png
    Greyscale

Where X1, X2, and X3 can each be C or N. In Mizutani’s compound shown above, two of X1, X2, and X3 are N, i.e. pyrimidine. 
Mizutani exemplifies several compounds in which each of X1, X2, and X3 are N, i.e. triazine {pp. 111-125}.
Thus, each of pyrimidine and triazine were known elements of the compounds having the structure of Mizutani.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the pyrimidine ring of Mizutani’s compound shown above with a triazine ring, based on the teaching of Mizutani. The substitution would have been one known element for another known element to obtain predictable results. See MPEP 2143(I)(B). The selection of a triazine would have been one from a finite number of identified, predictable solutions as the nitrogen containing six-membered ring of Mizutani’s formula 1, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound has the structure of the instant compound [A-1].
Mizutani does not disclose a specific device comprising the compound shown above. 
However, as described above, Mizutani teaches that the 1,3,5-triazine derivatives of Mizutani are useful as the blocking layer material in the electron transporting zone of an organic optoelectronic device {(paragraph [0170] and Fig. 1: An organic optoelectronic device comprising a blocking layer in the electron transporting zone.), (paragraph [0180]: The material of the blocking layer is the heterocyclic derivative of the disclosure.)}.
Mizutani teaches that the optoelectronic devices of Mizutani comprise an anode and a cathode facing each other, an organic layer disposed between the anode and the cathode, the organic layer including a light-emitting layer and a blocking layer adjacent to and in contact with the light-emitting layer on the cathode side, the blocking layer comprising the compound of the disclosure of Mizutani {(paragraph [0170] and Fig. 1: An organic optoelectronic device comprising a blocking layer in the electron transporting zone.), (paragraph [0180]: The material of the blocking layer is the heterocyclic derivative of the disclosure.)}.
At the time the invention was effective filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Mizutani such that it was the material of the blocking layer of the organic optoelectronic device, based on the teaching of Mizutani. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker 
Mizutani does not teach that the light emitting layer comprises a host material having the structure of the instant Chemical Formula 2 or a combination of Chemical Formula 3 and Chemical Formula 4.
However, Mizutani teaches that the light emitting layer can comprise a host material and a fluorescent dopant {paragraph [0172]}. 
Tominaga teaches an organic electroluminescent device {paragraph [0018]}. The light-emitting comprises the carbazole derivative shown below as a host material that can be used as a host material for a fluorescent dopant {(paragraph [0018]), (p. 6, ¶ [0025]; The compound having the carbazole skeleton can be used as a hole transporting material or as a host material.), (p. 8, ¶ [0034]; The compound having the carbazole skeleton is exemplified by the compounds on pp. 5-6.), (p. 6, structure in upper right), (paragraphs [0020] and [0041]; the luminescent material can be a fluorescent material.)}.
[AltContent: textbox (Tominaga’s Host Material)]
    PNG
    media_image3.png
    202
    348
    media_image3.png
    Greyscale


Therefore Tominaga’s host material shown above was a known carbazole derivative host material at the time of the invention.
Furthermore, Tominaga teaches that the host materials of Tominaga provide organic light-emitting devices with high durability, high efficiency, and high color purity {paragraphs [0007] and [0058]}. Tominaga also teaches that the compounds of Tominaga have high triplet energy {paragraph [0025]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the optoelectric device of Mizutani by using the host material of Tominaga shown above as the host material of the light-emitting layer of Mizutani, based on the teaching of Tominaga. The motivation for doing so would have been to select a host material known to have high durability, high efficiency, high color purity, and a high triplet energy, as taught by Tominaga.
Mizutani as modified by Tominaga does not teach that the compound of Mizutani shown above and the compound of Tominaga shown above are contained as a composition in the same organic layer of the organic optoelectronic device of Mizutani.
However, as outlined above, the modified compound of Mizutani is comprised in a blocking layer. This blocking layer is adjacent to and in contact with the light-emitting layer {Fig. 1}. Furthermore, the blocking layer can be equated with an electron transport layer, because the layer must necessarily transport electrons to the light-emitting layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Mizutani as modified by Tominaga by including a mixed layer between the blocking layer (which can being equated with an electron transport layer as described above) and the light-emitting layer comprising the material of the blocking layer and the material of the light-emitting layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al..
The resulting mixed layer would comprise a composition of the modified compound of Mizutani and the compound of Tominaga.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0312338 A1) (hereafter “Mizutani”) in view of Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) as applied to claim 16 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 18: Mizutani as modified by Tominaga and Seo teaches all of the features with respect to claim 7, as outlined above.
Mizutani does not exemplify a display device comprising the organic optoelectronic device of Galan described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Mizutani to be part of a display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as -being unpatentable over claim 7 of copending Application No. 16/285,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2: Claim 7 of the ‘711 Application claims composition for an organic optoelectronic device, the composition comprising: a first compound for an organic optoelectronic device and a second compound for an organic optoelectronic device, wherein: the first compound for an organic optoelectronic device is represented by Chemical Formula 1, and the second compound for an organic optoelectronic device is represented by Chemical Formula 2; or a combination of Chemical Formula 3 and Chemical Formula 4.
The Chemical Formula 1-1 of the current claim 2 of the instant application has the same structure as the Chemical Formula 1 of the ‘711 Application with substituent variables having the same definitions. Each of Chemical Formula 2 and the combination of Chemical Formula 3 and Chemical Formula 4 of the current claims 1 and 2 of the instant application and claim 7 of the ‘711 Application have the same structure with substituent variables having the same definitions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786